DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities: clarification is requested for the word “warped” in line 3 of claim 10.  Although esoteric, the word “warped” is grammatically corrected; did Applicant intend to claim the word -- wrapped -- ?  (Figures 4 and 5 show the supporting member 20 “wrapped” to form a sleeve for the animal.)  
If so, claim 10 and paragraphs [0016] and [0031] of the instant specification should be amended to correct the word choice.
Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,976,840 issued to Hugus.
Regarding Claim 1, Hugus teaches in Figures 1 and 2 of a walking aid walking aid for a pet, comprising: 
a main member (8) having a front opening and a rear opening to form a chamber between the front opening and a rear opening (see Figure 1 where the head of the animal A is located in the front opening the body of the animal is located in the chamber and the rear of the animal faces the rear opening); 
a plurality of wheels (16) mounted on a bottom side of the main member (Figure 1);  
a connecting member (36) having an end connected to the main member and extending to the chamber, wherein the connecting member has a first connector (loop that couples to connector 34); and 
a supporting member (43) having a second connector (34), wherein the supporting member (43) is received in the chamber (see Figure 1) of the main member with the second connector (34) connecting the first connector of the connecting member (36).
Regarding Claim 5, Hugus teaches of the main member has two cases (Hugus teaches of two end frame 10 which are taken to be cases) and a fastener (connecting member 22), and the fastener (22) connects the cases (10) to form the main member (see Figure 1).
Regarding Claim 6, Hugus teaches of the main member has a top side, a front side, a rear side, two lateral sides, and a bottom side; the front side has the front opening, and the rear side has the rear opening—see Figure 1 which shows the main member (8) has a top, front (where the animals A head is located, rear (where the rear of the animal A is located) left and right side and a bottom.
Regarding Claim 7, Hugus teaches the main member (8) further has a bottom opening on the bottom side (see where the animal A’s legs are located in Figure 1); both the front opening and the rear opening connect the bottom opening (the front and rear opening where the animal is received are connected to the bottom opening).
Regarding Claim 8, Hugus teaches a strip (loop members 36 are strips of flexible material) having an end (see Figure 1) connected to the main member. (8)
Regarding Claim 9, Hugus teaches of a ring (clamps 26 are rings that surround portions of the frame of the main member (8)) connected to the main member.
Regarding Claim 10, Hugus teaches of the supporting member (43) is provided with a first fastener (38, 40 or 42 formed on one side of support member as shown in Figure 2) and a second fastener (38, 40 or 42 formed on the other side of support member as shown in Figure 2), and the first fastener engages (Hugus teaches tying Col. 4, lines 11-12) the second fastener when the supporting member is warped.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugus, as disclosed above, in view of U.S. Patent Publication No. 2009/0101084 issued to Robinson et al.
Regarding Claim 4, Hugus does not teach of the first connector and the second connector are a pair of a female buckle member and a male buckle member of a side release buckle—Hugus shows a loop 36 draped over extensions 28.
Robinson et al. teaches of a male and female buckle connection (60) for a pet transporter.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a male and female buckle connection, as taught by Robinson et al., for the first and second connectors taught by Hugus.  One would be motivated to provide a male and female bucket connectors to allow a connectors that have a positive, latching connection that can only be undone with human manipulation which would be advantageous to prevent the loop and extension connecting from becoming accidently undone if the animal A jumps—such a modification is suggested by Hugus in Col. 3, lines 42-45.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugus, as disclosed above.
Regarding Claim 11, Hugus disclose the claimed invention except for disclosing if the first fastener and the second fastener are a pair of a hook fastener and a loop fastener of Velcro provided on opposite sides of the supporting member. However, the examiner hereby takes Official Notice that, before the effective filing date of the claimed invention, using hook and loop fasteners as releasable fasteners is well known in the art.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use hook and loop fasteners as releasable fasteners to provide the advantage of allowing the straps to be releasably secured.
Allowable Subject Matter
Claims 2 and 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indication of allowable subject matter in this case is the inclusion of: a walking aid for a pet that includes a main member that forms a chamber for receiving the pet between front and rear openings, where a supporting member is received in the chamber and connected to the main member with first and second connectors, where a holding member is provided with an end connected to the main member and extending into the chamber of the main member; wherein the holding member has a first coupler, and the supporting member has a second coupler and the holding member is connected to the supporting member with the first and second couplers when the supporting member is received in the chamber of the main member, in combination with the other elements recited, not found in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618